 Case 19-80014        Doc 284    Filed 07/12/19 Entered 07/12/19 15:20:49           Desc Main
                                  Document     Page 1 of 2




                     IN THE UNITED STATES BANKRUPTCY COURT
                           CENTRAL DISTRICT OF ILLINOIS

In Re:                                        )   Case No. 19-80014-tlp11
                                              )
JONES LEASE PROPERTIES, LLC                   )   Chapter 11
                                              )
         Debtor and Debtor in Possession.     )   Hon. Thomas L. Perkins
                                              )
PO Box 132                                    )   WITHDRAWAL OF NOTICE OF
Colona, IL 61241                              )   APPEARANCE AND REQUEST FOR
                                              )   SPECIAL NOTICE
EIN: XX-XXXXXXX                               )
                                              )
                                              )


         PLEASE TAKE NOTICE that the undersigned hereby withdraws her appearance as the

general reorganization counsel herein, in the above-entitled Chapter 11 bankruptcy case, and

pursuant to Section 1109(b) of the Bankruptcy Code and Bankruptcy Rules 2002 and 9010,

requests that she be removed from all notices given or required to be given in this case and all

papers served or required to be served in this case. Jeffrey D. Goetz, Esq. and Bradshaw,

Fowler, Proctor & Fairgrave, P.C. will continue to serve as general reorganization counsel for

Debtor and Debtor in Possession in the above-entitled Chapter 11 bankruptcy case.

Dated: July 12, 2019                        Respectfully submitted,

                                            /s/ Krystal R. Mikkilineni
                                            Krystal R. Mikkilineni, AT0011814
                                            Bradshaw, Fowler, Proctor & Fairgrave, P.C.
                                            801 Grand Avenue, Suite 3700
                                            Des Moines, IA 50309-2727
                                            515/246-5870
                                            515/246-5808 FAX
                                            mikkilineni.krystal@bradshawlaw.com

                                            General Reorganization Counsel
                                            Debtor and Debtor in Possession
 Case 19-80014      Doc 284    Filed 07/12/19 Entered 07/12/19 15:20:49         Desc Main
                                Document     Page 2 of 2




                               CERTIFICATE OF SERVICE

     This document was served electronically on parties who receive electronic notice through
CM/ECF as listed on CM/ECF’s notice of electronic filing.

                                           /s/ Bari Rogers
